Citation Nr: 0530998	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  03-15 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for Type II diabetes 
mellitus, claimed as due to herbicide exposure.  

2.  Entitlement service connection for a kidney disorder, to 
include secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from December 1961 to December 
1963.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a January 2002 decision by the 
RO which denied, in part, service connection for diabetes 
mellitus and a kidney disorder.  The Board remanded the 
appeal for additional development in April 2004.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim has 
been obtained by VA.  

2.  The veteran did not serve in the Republic of Vietnam 
during the Vietnam Era.  

3.  Type II diabetes mellitus was not present in service or 
until many years after service and there is no competent 
evidence of a causal connection between the veteran's 
diabetes mellitus and military service or any incident 
therein, to include any exposure to herbicide agents.  

4.  A kidney disorder was not present in service or until 
many years after discharge from service, and there is no 
competent evidence that any current disorder is causally or 
etiologically related to, or being aggravated by a service-
connected disability.  


CONCLUSIONS OF LAW

1.  Type II diabetes mellitus was not incurred in or 
aggravated by active duty, may not be so presumed, nor may 
the veteran's diabetes mellitus be presumed to have been 
incurred as a result of herbicide exposure.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1137, 5100, 5102, 5103, 
5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.304, 3.307, 3.309 (2005).  

2.  A kidney disorder was not incurred in or aggravated by 
service, and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 1137, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification and assistance 
provisions. 

In this case, the veteran's claim was received in March 2001.  
The notice and assistance provisions of the VCAA were 
provided to the veteran in March 2001, prior to the January 
2002 adjudication of his claim, and he was provided with the 
law and regulations pertaining to VCAA in the May 2003 
statement of the case (SOC).  He has also been provided 
notice of what VA was doing to develop the claim, notice of 
what he could do to help his claim, and notice of how his 
claim was still deficient, and essentially told during the 
course of development of his claim to submit any evidence in 
his possession that he wanted considered including in the 
Board's April 2004 remand.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  
In the instant case, VA has made efforts to develop the 
record where appropriate.  The Board finds that VA has done 
everything reasonably possible to assist the claimant.  

Thus, the Board concludes that it may proceed, as specific 
notice as to which party could or should obtain which 
evidence has been provided.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The veteran had sufficient notice of 
the type of information needed to support his claim and the 
evidence necessary to complete the application.  The veteran 
and his representative were afforded the opportunity to 
present evidence and argument in support of his claim, and 
did so, and were provided with the appropriate laws and 
regulations pertaining to service connection in the May 2003 
SOC.  The veteran was also afforded an opportunity to testify 
at a personal hearing but declined.  Further, the veteran has 
not identified the existence of any relevant evidence that 
has not been obtained or requested.  Consequently, the Board 
concludes that VA's duties with respect to notice and 
assistance have been satisfied.  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claims and is familiar 
with the law and regulations pertaining to the claims.  See 
Desbrow v. Principi, 17 Vet. App. 207 (2004); Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (holding that failure 
to comply with VCAA constitutes nonprejudicial error 
"[w]here the facts averred by a claimant cannot conceivably 
result in any disposition of the appeal other than affirmance 
of the Board decision").  Therefore, the Board finds that 
the duty to assist and notify as contemplated by applicable 
provisions, including the VCAA, has been satisfied.  
Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Laws & Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty in the 
active military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in active service.  § 3.303(d) 
(2005).  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2005).  
Additionally, secondary service connection may be established 
for a disorder which is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 8 Vet. App. 374 (1995).  

The applicable criteria provide that a disease associated 
with exposure to certain herbicide agents, listed in 
38 C.F.R. § 3.309 (2005), will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than ones 
listed in 38 C.F.R. § 3.309(a), however, will be considered 
chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116 (West 2002); 
38 C.F.R. § 3.307(a) (2005).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
(emphasis added) and has a disease listed at section 3.309(e) 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii)(2005).  

Pursuant to 38 C.F.R. § 3.309(e), Type II diabetes mellitus 
manifested to a degree of 10 percent at any time after 
service shall be service connected, if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, and the requirements of 38 C.F.R. § 3.307(a)(6)(iii) 
are met, even though there is no record of such disease 
during service, and provided that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  

Where a veteran had active service continuously for 90 days 
or more during a period of war, and diabetes mellitus or 
nephritis becomes manifest to a degree of 10 percent or more 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  It is not required that the disease be 
diagnosed in the presumptive period, but only that there be 
then shown by acceptable medical or lay evidence 
characteristic manifestations of the disease to the required 
degree, followed without unreasonable time lapse by definite 
diagnosis.  Symptomatology shown in the prescribed period may 
have no particular significance when first observed, but in 
light of subsequent developments it may gain considerable 
significance. 38 C.F.R. 3.307(c).  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  

Factual Background & Analysis

In the instant case, the veteran does not claim nor do the 
records show that he had service in the Republic of Vietnam 
during the Vietnam Era.  Rather, he asserts that he served in 
Thailand working construction building roads and other 
infrastructure and that herbicides were sprayed on both sides 
of the river separating Vietnam and Thailand.  He also claims 
that he went sightseeing in Vietnam while on leave.  In 
support of his claim, the veteran submitted a letter from 
another soldier, dated in October 2002, who claimed that he 
served in Vietnam in 1962 and 1963 when Agent Orange was 
sprayed on both sides of the river.  

In May 2004, the veteran was requested to submit any evidence 
he had regarding his reported exposure to herbicides while he 
was in Thailand.  He was also asked to provide any evidence 
concerning his claim that he visited Vietnam.  However, the 
veteran did not respond to the request nor has he provided 
any relevant information.  

As to the veteran's claim of exposure to herbicides, the 
Board finds that neither he nor the fellow serviceman is 
shown to be qualified through education, training or 
experience to offer an opinion as to their claimed exposure 
to hazardous material.  The veteran's service personnel 
records showed that he served in Thailand from May 31, 1962 
to May 7, 1963, and was assigned to an engineer battalion as 
a construction helper for three months, and then as a heavy 
truck driver for eight months.  The records do not show that 
he was temporarily assigned (TDY) to any unit in Vietnam or 
that he was authorized R&R in Vietnam.  He did not receive 
any training in the handling of hazardous material and there 
is nothing in the record which would tend to show that he 
would have been routinely assigned to any such tasks.  

Concerning the claim of service connection by way of 
presumption of exposure to herbicides, the law is clear that 
the individual must have served in the Republic of Vietnam, 
in the waters offshore, or in some other location which 
involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii)(2005).  As the veteran did not 
serve in Vietnam at anytime during active service and did not 
provide any evidence showing that he visited Vietnam, there 
can be no basis to grant service connection based on 
presumption of exposure to herbicides.  While the veteran may 
believe that he was exposed to herbicides in Thailand, he has 
not provided any competent evidence to support his assertion.  
Furthermore, a review of inventory of herbicide operations by 
the Defense Department documented three instances of 
herbicide testing in Thailand.  However, none of the testing 
was conducted before 1964.  The veteran was discharged from 
service in December 1963 and, therefore, could not have been 
present when herbicide testing was conducted in Thailand.  

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 
F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'd Ramey v. Brown, 9 
Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 
(1997).  

In this regard, the Board notes that the veteran's service 
medical records are negative for any findings or diagnosis of 
diabetes mellitus.  Likewise, there are no indications of 
symptoms or manifestations of a diabetes mellitus within the 
first year following his separation from service in December 
1963, nor does the veteran so contend.  The evidentiary 
record does not indicate the specific date of onset of the 
veteran's diabetes mellitus.  On a VA progress note in 
October 1997, the veteran reported a 15 year history of 
diabetes.  However, on VA examination in March 2001, he 
reported the onset of diabetes beginning in the early 1970's.  
In any event, the evidence does not show diabetes mellitus 
manifest to a compensable degree within one year of discharge 
from service.  Thus, there is no basis to grant service 
connection based on the presumption of service incurrence 
under the provisions of 38 C.F.R. §§ 3.307, 3.309.  

The Board has considered the veterans assertions that his 
diabetes mellitus is a result of exposure to Agent Orange in 
service.  However, as a layperson, his is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Bostain v. West, 
11 Vet. App. 124, 127 (1998) (lay testimony is not competent 
to establish, and therefore not probative of, a medical 
nexus).  

As there is no competent medical evidence of record 
suggesting a connection between any claimed in-service 
exposure to herbicides and the veteran's diabetes mellitus, 
and no evidence of any manifestations or symptoms 
attributable to diabetes mellitus during service or until 
many years after his discharge from service, the Board finds 
no basis to grant service connection.  Accordingly, the 
appeal is denied.  

Kidney Disorder

In this case, the veteran asserts that he was first treated 
for a kidney infection in service in 1962, and that he has 
been treated for chronic kidney problems ever since.  In the 
alternative, he contends that service connection should be 
established for a kidney disorder secondary to his diabetes 
mellitus.  

The service medical records are silent for any complaints, 
treatment, abnormalities, or diagnoses referable to any 
kidney disorder in service.  On a patient record history in 
June 1963, and on Reports of Medical History in April 1962 
and for discharge from service in October 1963, the veteran 
specifically denied any history of frequent or painful 
urination, kidney stones, blood, sugar, or albumin in his 
urine, or any kidney or bladder infections.  No pertinent 
abnormalities were noted on his separation examination in 
October 1963, and all laboratory studies, including 
urinalysis were negative during service.  

The first reference to any kidney related problem was noted 
on VA examination in March 2001.  At that time, the veteran 
reported surgery for removal of kidney stones in the 1970's, 
and a history of a neurogenic bladder.  The diagnoses at that 
time included history of neurogenic bladder.  

While the veteran contends that he has had a chronic kidney 
disorder since service, he has not provided any competent 
evidence to support his assertion.  The veteran, as a layman, 
is not competent to provide an opinion regarding medical 
causation or the etiological relationship between any current 
kidney problem and service.  Where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

Inasmuch as there is no evidence of a kidney disorder in 
service or until many years thereafter, and no competent 
medical evidence has been presented relating any current 
kidney disorder to military service, the Board finds that 
there is no basis to grant service connection on a direct 
basis.  

Furthermore, service connection has not been established for 
diabetes mellitus.  The provisions of 38 C.F.R. § 3.310 only 
apply to service connection for secondary disabilities caused 
by a service-connected disability.  Thus, the Board concludes 
that there is no legal basis of entitlement to secondary 
service connection because the veteran has not been granted 
service connection for the disorder that purportedly caused 
his kidney disorder.  See Sabonis v. Brown, 6 Vet. App. 426, 
429-30 (1994).  




ORDER

Service connection for Type II diabetes mellitus due to 
herbicide exposure, is denied.  

Service connection for a kidney disorder, including secondary 
to Type II diabetes mellitus, is denied.  




		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


